Citation Nr: 1637776	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-16 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1986 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran testified at a June 2016 Board hearing before the undersigned Veterans Law Judge in Milwaukee, Wisconsin.  A transcript of the hearing is of record.

Subsequent to the Statement of the Case issued in April 2012, additional documents were associated with the Veteran's claims file, without a waiver of review by the Agency of Original Jurisdiction (AOJ).  To the extent that such documents are considered evidence, as the Veteran's claim is being reopened and granted, there is no prejudice to the Veteran in the Board adjudicating the Veteran's claim.


FINDINGS OF FACT

1.  A September 2008 rating decision denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year.

2.  With respect to the Veteran's PTSD claim, new and material evidence was associated with the claims file after the previous September 2008 denial.

3.  PTSD is related to the Veteran's active service.





CONCLUSIONS OF LAW

1.  The September 2008 rating decision which denied entitlement to service connection PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

2.  As new and material evidence was received after the final September 2008 rating decision, the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria 

New and Material Legal Criteria 

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2014).  See 38 C.F.R. § 20.1103 (2016).  However, a veteran may request that VA reopen a claim upon the receipt of "new and material" evidence.  See 38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  See id.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2016).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service Connection Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2014); see also 38 C.F.R. § 3.303 (2016).

Entitlement to service connection for PTSD specifically requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2016).

II.  Analysis

Initially, as the Veteran's claim is being reopened and granted, VA's fulfillment of its duties to notify and assist need not be addressed.

New and Material Analysis 

A September 2008 rating decision reopened and denied a claim for entitlement to service connection for PTSD.  This rating decision referenced diagnoses of PTSD documented in medical treatment records from a private provider and VA and stated that "this diagnosis cannot be accepted as there is no evidence of stressors that can be corroborated.  Therefore your claim remains denied."  As such, the basis for the AOJ's denial was that there was no in-service event, specifically no in-service stressor accompanied by credible supporting evidence that the claimed in-service stressor occurred.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year; therefore, the September 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

Since the final September 2008 rating decision, new evidence includes, but is not necessarily limited to, various newspaper articles (in the form of summaries and full length articles) that were submitted in February 2011 that referenced the occurrence of riots in South Korea during the time period that the Veteran was stationed in South Korea (as outlined further below, the Veteran has claimed that he has PTSD based on exposure to such riots).  As will be discussed further in depth below, the Board finds that this evidence, in connection with other evidence of record, is credible supporting evidence that the claimed in-service stressor occurred, as required by 38 C.F.R. § 3.304(f) (2016).    

This evidence is new, as it did not exist at the time of the final disallowance in September 2008.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely as an in-service event, specifically an in-service stressor accompanied by credible supporting evidence that the claimed in-service stressor occurred.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

Service Connection Analysis

As referenced above, the Veteran has claimed that he has PTSD based on exposure to riots that occurred during his military service in South Korea and specifically that such exposure occurred in the course of his duties as a driver for a Command Sergeant Major (CSM).

The evidence of record included various references and descriptions of such events from the Veteran.  For example, a March 31, 1998 VA treatment record referenced the Veteran's service in Korea and stated "experienced several blackouts assoc[iated] with student riots - anti-[A]merican sentiments" and "[d]rove vehicle for Sgt. Major [and] much of what [V]et[eran] experienced wasn't documented."  A May 2005 VA mental health treatment note stated that the Veteran "was driver of a military vehicle during the Korean riots where there were close to 10,000 people in the streets trying to tip and push over his van, gunshot and his life was in jeopardy" and that the Veteran "continued to drive and push forward putting civilians in jeopardy.  He said it was out of fear and anxiety that this occurred."  

At the June 2016 Board hearing, the Veteran provided additional testimony.  He reported driving for a CSM while in South Korea and that he "went through, between 30 and 40" riots.  He reported that during these riots, "[e]very single time" the rioters tried to get him out of the vehicle to do him physical harm, to include attempting to "turn the truck over."  The Veteran also reported a specific incident involving a Molotov cocktail.  See June 2016 Board Hearing Transcript, pages 4-5.  The Veteran stated that "[w]hen they threw it, I put it in reverse and hit the gas.  Uh, it ended up hitting on the front of the vehicle and exploded, and the whole hood of the truck, the Blazer, the Humvee that I was in, went up in flames" and that "I continued to go backwards over, I don't know how many, people.  There was people behind us that -- at that point I was scared for my life."   

The Veteran was afforded a PTSD examination by a VA psychologist in February 2011.  The examination report stated that "[t]he events that [the Veteran]...discussed today that he brought in substantiation for are riots occurred in Korea, during which time he was a driver for his [CSM]" and that the Veteran "provided the following dates of specific riots that he encountered that can be substantiated by news articles."  The reference to news articles was a reference to the various newspaper articles (in the form of summaries and full length articles) of record that were discussed above in the new and material section, which referenced the occurrence of riots in South Korea during the time period that the Veteran was stationed in South Korea.  The examination report cited specific dates that correlated with dates identified in the newspaper articles submitted.  These included references to Molotov cocktails (apparently alternatively referenced as "firebombs").  Regarding one incident, the examination report stated that "Veteran felt all Americans there were at risk of death and/or large extreme violence.  He was a driver and was forced to be in and near large crows for rioting people."  The examination reported noted a diagnosis of PTSD and stated that the Veteran's "symptoms do appear to meet PTSD symptoms in the" Diagnostic and Statistical Manual of Mental Disorders (DSM) diagnostic criteria and that "[i]t is at least as likely as not that his symptoms are caused by or the direct result of his military experiences."  

Also of record is a June 2016 letter from V.G., a licensed social work.  The letter stated that the Veteran "has been a patient of mine in psychotherapy since 2010 treating his PTSD."  The letter also stated that "[d]uring [the Veteran's] 9 month tour in Korea, he was a driver for a [CSM].  Approximately 30-40 times he had to drive through crowds of 200 to thousands of Koreans who were rioting" and that "[t]hey tried to tip over his vehicle, threw homemade bombs that hit his vehicle, which often resulted in driving fast through the crowd to get away."  It was further noted that the Veteran "describes much 'terror', fearing for his and the life of his commander as well as guilt related to causing injuries and fatalities to Koreans who were an immediate threat to him and his commander."  V.G. stated that "I believe that [the Veteran] experiences PTSD related to trauma he sustained while in driving in the riots during his Army tour in Korea."

Upon review of the evidence of record, the Board finds that PTSD is related to the Veteran's active service.  As noted, entitlement to service connection for PTSD specifically requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2016).  As to the first element, medical evidence diagnosing the condition, the Board finds that the February 2011 VA examination report and June 2016 letter discussed above provided this required evidence.  As to the second element, a link, established by medical evidence, between current symptoms and an in-service stressor, the Board similarly finds that the February 2011 VA examination report and June 2016 letter discussed above provided this required evidence, with both referencing the Veteran's exposure to riots that occurred during his military service in South Korea in the course of his duties as a driver for a CSM as an in-service stressor that his current symptoms were linked to.

With respect to the final element, credible supporting evidence that the claimed in-service stressor occurred, the Board notes that when a veteran's reported stressor is not related to combat, as in this case, the veteran's "testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor.  Instead, the record must contain evidence which corroborates the [veteran's] testimony as to the occurrence of the claimed stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Importantly, "[t]here is nothing in the statute or the regulations which provides that corroboration must, and can only, be found in service records."  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  In addition, the Court has specifically held that "credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence."  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

The Court addressed the corroboration of a noncombat stressor in two cases that are factually similar to the current case before the Board.  In Suozzi v. Brown, 10 Vet. App. 307 (1997) the Court stated that "[t]he Secretary, in insisting that there be corroboration of every detail including the appellant's personal participation in the identifying process, defines 'corroboration' far too narrowly.  The veteran has offered new and independent evidence of stressful events and that evidence implies his personal exposure."  In Pentecost v. Principi, 16 Vet. App. 124 (2002) the Court stated that "Suozzi makes clear that corroboration of every detail [of an in-service stressor] is not required" and that "[t]he veteran in this instance has offered independent evidence of the occurrence of a stressful event, and the evidence implies his personal exposure."  The Suozzi and Pentecost cases, essentially, stand for the proposition that a veteran needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure and not necessarily evidence that specifically corroborates personal participation in such stressful event.  
In this case, as discussed, the Veteran has asserted that he was exposed to riots that occurred during his military service in South Korea in the course of his duties as a driver for a CSM.  The Veteran's personnel records indicated that the Veteran had overseas service in South Korea from January 1989 to June 1990.  In addition, the personnel records contained an announcement of the Veteran's award of the Drivers Badge with Component Bar W for the period of service from January 1, 1989 to January 1, 1990, with a reason identified as "[a]ccident free/violation free driving or assistant driver in excess of 8,000 miles of 12 consecutive months."  As referenced above, various newspaper articles (in the form of summaries and full length articles) are of record that referenced the occurrence of riots in South Korea during the time period that the Veteran was stationed in South Korea.  Such articles are dated from February 1989 to May 1990 and included references to the use of firebombs and anti-American demonstrators.  This independent evidence, when combined with the Veteran's documented service in South Korea from January 1989 to June 1990, his award of the Drivers Badge with Component Bar W for the period of service from January 1, 1989 to January 1, 1990 and his lay testimony, implies his personal exposure to the reported in-service stressor related to exposure to riots in South Korea in the course of his duties as a driver for a CSM.  See Suozzi, 10 Vet. App. 307, Pentecost, 16 Vet. App. 124.  As such, and resolving reasonable doubt in the Veteran's favor, the Board finds that the required credible supporting evidence that the claimed in-service stressor occurred has been provided.

In conclusion, as outlined above, all three required elements have been established for entitlement to service connection for PTSD and the Board finds that PTSD is related to the Veteran's active service.  The Board therefore concludes that the criteria for entitlement to service connection for PTSD have been met and the Veteran's claim is granted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
       




	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened.

Entitlement to service connection for PTSD is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



